Citation Nr: 1108704	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant joined the Kentucky National Guard (NG) in September 2002 and apparently was discharged from the NG in September 2008.  He had various verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including an initial period of ACDUTRA from June 1, 2003, to November 3, 2003.  He also served on active duty (AD) from December 2004 to February 2006, including approximately a year of deployment in Iraq.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for depression.

In October 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The Board recognizes that the RO up to the present has developed and adjudicated this claim as it was framed by the Veteran, i.e., a claim seeking service connection for depression.  However, the evidentiary record also indicates diagnoses of depressive disorder, dysthymia, adjustment disorder and rule out bipolar disorder.  While this appeal was pending, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the issue as reflected on the first page of the present decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

The evidence of record includes a few National Guard records submitted by the appellant in May 2009.  These records demonstrate that the appellant was a member of 299th Chemical Company; that a Fitness for Duty Review Board was requested in August 2007; that a DA Form 2173, dated in April 2008, indicates that the appellant had depression; and that a military mental health professional diagnosed the appellant with chronic major depressive disorder in May 2008, after a command referral.

The RO did engage in various attempts to obtain the appellant's military records.  However, a deferred rating decision, dated in June 2009, points out that the Kentucky NG headquarters (Boone) had responded in October 2007, with the statement that they had not yet received the records.  As noted in the deferred rating decision, the appellant was currently discharged from the NG, and Boone might have his records now.  The records were to be requested from Boone again and from the appellant's NG unit (299th Chemical Company).  In July 2009, a formal finding of the unavailability of the appellant's service medical records was issued after a request for records was sent to the VA Records Management Center (RMC) in St. Louis, Missouri.  However, the development action outlined in the June 2009 deferred rating was never accomplished.  This should be rectified on remand.

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  As previously noted, the RO has made a formal finding of the unavailability of the Veteran's service records.  However, it is unclear whether the RO has attempted to obtain other alternative records.  This should be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The Veteran should be afforded the opportunity to provide such documentation.

The Veteran underwent a VA examination by a psychologist in May 2008.  He reported that he had received an Article 15 for dereliction of duty while he was in Iraq; his service personnel records have not been associated with the claims file.  The appellant also reported that he had been hospitalized for one week for depression when he was 16 years old, at the Ridge Behavioral Health facility in Lexington.  The associated records have not been added to the claims file.  The appellant testified at his October 2010 Travel Board hearing that he continued to receive mental health treatment from VA facilities.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the duty to assist, all of the appellant's Army National Guard service medical and personnel records (including psychiatric records) and VA records should be obtained and associated with the claims file.  In addition, the records from the Ridge Behavioral Health facility should be sought, obtained and associated with the claims file.

The evidence of record indicates that the appellant had been treated for depression prior to his enlistment in the NG.  This raises the question of a pre-existing psychiatric disorder; in the August 2009 Statement of the Case, the RO addressed that aspect of the case by finding that the evidence suggested that the appellant's condition existed prior to service and was not aggravated by service.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that a psychiatric disorder pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  The May 2008 VA examiner did not specifically address the issue of aggravation.

The RO did not obtain an adequate medical opinion on these questions.  The Board notes that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Verify the dates of the Veteran's active duty, active duty for training, and inactive duty training from 2002 to 2008, and take all appropriate steps to secure the appellant's Army National Guard medical records or alternative records, as well as his Army National Guard personnel records or alternative records, from 2002 to the 2008.  

a.  Request, from all appropriate sources such as the appellant's Army National Guard unit(s) or the Kentucky Adjutant General, the Veteran's Army National Guard service medical treatment records, to include the records from his active duty service in Iraq and to include the type of request required to obtain psychiatric records.  Include a copy of the MEDCOM Form 699-R, the DA Form 2173 and August 2007 memorandum request for a Fit for Duty Board of record with the request.  If any location contacted suggests other sources, those sources should be encompassed by the search.

b.  Request, from all appropriate sources such as the appellant's Army National Guard unit(s) or the Kentucky Adjutant General, the Veteran's Army National Guard service personnel record from the Official Military Personnel File (OMPF) or equivalent thereof.  In particular, the Veteran's record of disciplinary actions and narrative performance evaluation reports should be obtained, to include for his period of active duty in Iraq.  Include a copy of the November 2007 ANG Retirement Points History Statement of record.  If any location contacted suggests other sources, those sources should be encompassed by the search.

c.  Ask the Veteran to submit all service medical and personnel records he has in his possession.

3.  With assistance from the appellant as needed, obtain his psychiatric treatment records from Ridge Behavioral Health Center in Lexington for the psychiatric treatment he received there when he was 16 years of age.  After securing the necessary release(s), obtain those records and associate them with the claims file.

4.  With assistance from the appellant as needed, obtain all outstanding records from the appellant's current mental health care provider(s) (VA, Vet Center, or private) and associate them in the claims file.  

5.  To the extent any attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA evaluation by a psychiatrist to determine the nature, onset date, and etiology of any current psychiatric or psychological pathology and specifically to determine any such pathology is linked to the appellant's active service, as well as whether any portion of his current psychiatric pathology pre-existed service.  The claims file must be made available to the examining psychiatrist for review in connection with the examination.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include pre-service, in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's current psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

Specifically, the examining psychiatrist must address the questions of:

a.  Whether any portion of the Veteran's current psychiatric pathology pre-existed service; and if so, whether it is at least as likely as not that said pre-existing psychiatric pathology was aggravated (increased in severity beyond the normal progression) by any incident of service.  

b.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity" or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

c.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (December 2004 to February 2006); and

d.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in February 2006.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The AMC/RO should ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

